United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1567
Issued: December 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2008 appellant filed a timely appeal of the May 30, 2007 merit decision of
the Office of Workers’ Compensation Programs, finding that she did not sustain an injury while
in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant has established that she sustained a left shoulder injury
while in the performance of duty.

FACTUAL HISTORY
On August 21, 2003 appellant, then a 71-year-old food service worker, filed a traumatic
injury claim alleging that on August 19, 2003 she sustained a contusion to her left upper arm
when she struck it on faucet handles.1
By letter dated March 2, 2006, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It requested a medical report which provided a diagnosis
and an explanation as to how the diagnosed condition was caused by the August 19, 2003
incident.
A December 9, 2005 treatment note of Dr. James V. Ortman, a Board-certified internist,
stated that he discussed appellant’s disability and its relationship to her job performance. In a
February 2, 2006 treatment note, Dr. Ortman stated that she experienced shoulder pain dating
back to an injury sustained at work in August 2003. He noted her medical treatment.
A March 20, 2006 narrative statement of Vicki L. McCarville, a coworker, related that
appellant ran into a water faucet handle in the dish room on August 19, 2003. She stated that
appellant sustained a very large bruise on the left upper arm/shoulder. Ms. McCarville took her
to see the employing establishment’s nurse on the date of injury. Months later appellant showed
Ms. McCarville her arm/shoulder which was still discolored.
By decision dated March 30, 2006, the Office denied appellant’s claim. It found that the
August 19, 2003 incident occurred at the time, place and in the manner alleged. However, the
medical evidence was insufficient to establish that appellant’s left shoulder condition was
causally related to the accepted employment incident.
In an October 17, 2005 treatment notes, Dr. Ortman reported appellant’s symptoms,
which included left arm and bilateral shoulder pain. He stated that she continued to have
manifestations of Raynaud’s disease.
On March 19, 2007 appellant filed claims for a schedule award and a recurrence of
disability commencing June 17, 2005. A June 17, 2005 treatment note of Dr. Kiran K. Lassi and
Dr. Scott F. Menolascino, both Board-certified internists, reported normal findings on
examination of appellant’s hands. They found no focal deficits or signs of mononeuropathy.
Appellant had a negative Babinsky reflex and Phalen’s and Tinel’s signs bilaterally. Her
sensation was intact. Dr. Lassi and Dr. Menolascino stated that appellant sustained bilateral
numbness with color change that was most likely Raynaud’s disease induced due to stress. In a
March 2, 2007 report, Dr. Leonard E. Weber, a Board-certified neurologist, provided the results
of electromyogram (EMG) and nerve conduction testing. He reported bilateral median nerve
injuries within the carpal tunnels, mild-to-moderate on the right and mild on the left. Dr. Weber
stated that the test was otherwise normal in the right upper extremity. There was no evidence of
any injuries at a peripheral nerve, brachial plexus or a cervical nerve root level.

1

Appellant retired from the employing establishment on August 31, 2005.

2

By letter dated March 21, 2007, the Office advised appellant that no action would be
taken on her schedule award and recurrence of disability claims as it had denied her claim.
Appellant was instructed to review the appeal rights attached to the March 30, 2006 decision if
she disagreed with it.
On April 2, 2007 appellant requested reconsideration of the March 30, 2006 decision. By
decision dated May 30, 2007, the Office denied modification of this decision.2
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7 Neither the fact that appellant’s condition became apparent during a

2

Following the issuance of the Office’s May 30, 2007 decision, the Office received additional evidence. The
Board may not consider evidence for the first time on appeal which was not before the Office at the time it issued
the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office with a formal
written request for reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Gary J. Watling, 52 ECAB 357 (2001).

6

See Alvin V. Gadd, 57 ECAB 172, 175 (2005); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

Solomon Polen, 51 ECAB 341 (2000).

3

period of employment nor her belief that the condition was caused by her employment, is
sufficient to establish a causal relationship.8
ANALYSIS
The record establishes that on August 19, 2003 appellant struck her left upper arm on
faucet handles while performing her work duties. The Board finds, however, that the medical
evidence submitted is insufficient to establish that her diagnosed left upper extremity conditions
were caused or aggravated by the August 19, 2003 employment incident.
On December 9, 2005 Dr. Ortman discussed with appellant her disability and its
relationship to her job. He did not provide a firm medical diagnosis related to the August 19,
2003 employment incident. Further, Dr. Ortman did not opine that appellant’s disability was
caused by the accepted employment incident. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.9 In subsequent reports, Dr. Ortman stated that appellant
suffered from bilateral shoulder and left arm pain and manifestations of Raynaud’s disease. On
February 2, 2006 he stated that her shoulder pain dated back to an August 2003 work injury.
Again, Dr. Ortman did not provide a firm medical diagnosis or explain how her symptoms
related to the August 19, 2003 employment incident. He did not provide any medical rationale
explaining how appellant’s bilateral shoulder or left arm pain or Raynaud’s disease were caused
or aggravated by the accepted employment incident.10
Dr. Lassi’s and Dr. Menolascino’s June 17, 2005 treatment note reported normal findings
on examination of appellant’s hands. They found no focal deficits or signs of mononeuropathy,
a negative Babinsky reflex and Phalen’s and Tinel’s signs bilaterally and intact sensation. They
stated that she experienced bilateral numbness with color changes that were most likely
Raynaud’s disease due to stress. Dr. Weber’s March 2, 2007 EMG and nerve conduction test
results demonstrated bilateral median nerve injuries within the carpal tunnels, mild to moderate
on the right and mild on the left. He stated that the test was otherwise normal in the right upper
extremity as there was no evidence of any peripheral nerve, brachial plexus or a cervical nerve
root injury. The physicians, however, did not address whether appellant’s bilateral hand
conditions were caused by the accepted employment incident.
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a left upper extremity condition causally related to the accepted
August 19, 2003 employment incident. Appellant did not meet her burden of proof.

8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

Willie M. Miller, 53 ECAB 697 (2002).

10

Id.

4

CONCLUSION
The Board finds that appellant has failed to establish that she sustained a left upper
extremity injury while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

